Citation Nr: 1708075	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-44 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for chronic thoracic strain, also claimed as a dorsal spine condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from         a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO declined to reopen the claim for service connection for chronic lumbosacral strain and denied the claim for service connection for chronic thoracic strain. 

In June 2011, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript is of record.  The Board issued a decision in September 2013, in which it reopened the claim for service connection for chronic lumbosacral strain, and remanded that issue and the claim for service connection for chronic thoracic strain, also claimed as a dorsal spine condition, for additional development.

The Board issued a decision in September 2014 decision, which denied the claims for service connection for a lumbar spine disability and chronic thoracic strain, also claimed as a dorsal spine condition.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (Joint Motion), the parties requested that the Court vacate the September 2014 Board decision.  In a May 2015 Order, the Court granted the Joint Motion.

The claims were remanded by the Board in July 2015 and April 2016 for additional development.  They have been returned for appellate review.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is needed in this case.  The Veteran submitted a VA Form 21-526EZ that was received in May 2016.  In it, he requests an audit of his claims file as he was looking for treatment records from the Palo Alto VA Healthcare System from April 1973 through July 1973.  He then indicates that this is a Freedom of Information Act (FOIA) request.  His FOIA request was acknowledged in a June 2016 letter from the Records Management Center.

The Board has reviewed the electronic record and there are no records from a VA facility in Palo Alto, California, of record.  Although it is unclear whether these records are pertinent to the issues currently before the Board on appeal, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, efforts should be made to obtain any outstanding VA treatment records from this facility.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the VA facility in Palo Alto, California, dated from April 1973.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If the requested records are unavailable, the Veteran should be notified of such and a determination as to whether further efforts to obtain the records would be futile should be made.

2.  After the above has been completed to the extent possible, readjudicate the claims remaining on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




